Exhibit 10.1

Effective August 11, 2003

SILICON GRAPHICS, INC.

VICE PRESIDENT SEVERANCE BENEFITS PLAN

AND SUMMARY PLAN DESCRIPTION

Silicon Graphics, Inc., a Delaware corporation (“SGI”), has adopted this Silicon
Graphics Inc. Vice President Severance Benefits Plan and Summary Plan
Description (the “Plan”) to provide severance benefits to eligible employees.
This Plan will supersede any severance benefit plan, program or practice
previously maintained by SGI or its subsidiaries (the “Company”).

This Plan is designated to be an “employee welfare benefit plan” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). This Plan is governed by ERISA and, to the extent applicable, the
laws of the State of California. This document constitutes both the official
plan document and the required Summary Plan Description under ERISA. The Plan is
also intended to satisfy, where applicable, the obligations of the Company under
the Federal Worker Adjustment and Retraining Notification (“WARN”) Act.

1. Events That Trigger Benefits. Benefits will become payable to you under the
Plan if you are permanently laid off after August 11, 2003, pursuant to a
Company initiated reduction in force while you are eligible for benefits under
this Plan.

2. Plan Eligibility. You are generally eligible for this Plan if, at the time of
a Company-initiated reduction in force you receive a written Notice of
Eligibility, you are a full-time or part-time regular U.S. employee of the
Company in a vice president position and you execute a written Release (as set
forth in Section 5) and do not revoke the Release within the time permitted
under applicable state or federal law. You are not eligible for this Plan if you
are a temporary employee, temporary agency worker or independent contractor or
if you are covered under a separate written agreement with the Company that
provides severance or severance type benefits. In addition, you will not be
eligible for benefits under the circumstances set forth in Section 3.

3. Benefit Ineligibility.

(a) Resignation, Discharge or Declines Another Company Position. You will not be
eligible for benefits under this Plan if your employment terminates by
resignation (even if you felt compelled to resign), by retirement, death, or
disability (except as set forth herein), or by discharge for poor performance,
misconduct, or any other reason except layoff. You will not be eligible for
benefits under this Plan if, before the date of your scheduled termination, you
are employed by or have been offered other qualifying employment (as determined
by the Plan Administrator) with the Company, any of its affiliates or a
Successor Employer (pursuant to paragraph (b) below).



--------------------------------------------------------------------------------

Qualifying employment may include, but is not limited to, reassignment to a
position in the same geographic area, as determined by the Plan Administrator
with a pay band that includes your salary in effect at the date of Notice of
Eligibility and is no more than two salary levels below your position at the
date of Notice of Eligibility. The Plan Administrator is responsible for making
all determinations relating to eligibility for benefits and shall have the sole
and absolute discretion to determine whether, for purposes of this Section 3(a),
your termination is for a reason other than layoff or whether you are ineligible
for benefits as a result of declining another qualifying employment position.

(b) Successor Employment. You will not be considered to have been laid off, and
will not be entitled to severance benefits under this Plan, if the Plan
Administrator determines, in its sole and absolute discretion, that you have
been offered reasonably comparable employment by a Successor Employer to
commence promptly following your termination by the Company, whether you accept
the position or not. A “Successor Employer” includes any affiliate of the
Company or any other entity that directly or indirectly acquires (i) all or any
portion of the assets or operations of SGI, or any subsidiary; (ii) all or any
portion of the outstanding capital stock of SGI, or (iii) fifty percent (50%) or
more of the capital stock of any subsidiary of SGI; or that (iv) offers
employment to a group of Company employees in connection with the assumption of
operations or functions formerly carried out by the Company or with an asset
purchase, business combination or spin off, or other transfer of assets or
business teams formerly employed at the Company.

(c) Personal or Family Medical Leaves of Absence. If you are on an unpaid leave
of absence without a right of reinstatement, you will not be eligible for
benefits under this Plan. If you otherwise meet the criteria for plan
eligibility set forth under Section 2 and are on a family or medical leave of
absence, you are eligible for benefits under this plan. The Notice Period set
forth in Section 4 and your family leave period will run concurrently.

(d) Independent Contractors. If the Company is not treating you as a common-law
employee, as conclusively evidenced by its failure to withhold taxes from your
compensation, you are not eligible for benefits under the Plan, even if you are
determined by a governmental agency or court to be a common-law employee of the
Company.

(e) Transition Assistance. You will not be entitled to benefits under this Plan
unless you satisfy to the Plan Administrator’s satisfaction, all transition
assistance requests of the Company in connection with your layoff, such as
aiding in the location of files or preparing any documentation, or records or
preparing invention disclosure forms or otherwise cooperating in the patent
application process. In addition you will not be entitled to any benefits under
this Plan unless you return all Company property in your possession or under
your control, including but not limited to, all equipment, documents, data,
information and media pertaining to the past, present, future or anticipated
business, research, development, trade or industry of the Company, any



--------------------------------------------------------------------------------

information regarding patents, trade secrets, or other confidential information
of the Company or other entities which the Company is obligated to protect and
all copies of such materials in tangible, magnetic, digital or other form.

(f) Changed Decisions. The Company has the right to cancel or reschedule your
layoff before you terminate employment. You will not be eligible for severance
benefits under this Plan if your layoff is canceled.

(g) Death. You will not be eligible for benefits under this Plan if you die
before you receive any or all of your severance benefits under the Plan. 4.
Notice Period. You will be paid your Base Pay (the “Notice Payment”) and
continue to be eligible for your regular employee benefits until the effective
date of termination of employment (the “Termination Date”), which will be 60
days after the date of your Notice of Eligibility or your resignation, except as
otherwise provided under Sections 6, 7 or 8 below. You will be paid in the same
manner and at the same frequency as in effect on the date of Notice of
Eligibility, and payment will be subject to the required tax withholding and
payroll deductions.

5. Severance Benefits. If you are entitled to severance benefits under the Plan,
you will receive a Severance Benefit equal to 8 weeks of your Base Pay, plus an
amount equal to one week of your Base Pay for each Year of Service, up to a
total maximum payment of 24 weeks of your Base Pay, but only if you execute a
termination agreement and general release form including a six month
non-solicitation period (the “Release”) prescribed by the Plan Administrator and
file it with the person, and within the time period, the Plan Administrator
prescribes and any revocation period for the release mandated by state or
federal law expires. If you are rehired by the Company prior to the end of the
period covered by your Severance Benefit, you will be responsible for repaying
the excess portion of the Severance Benefit to the Company.

“Base Pay” means your base rate of pay at the time of Notice of Eligibility,
including shift differential but excluding overtime, sales commissions (except
as described below), bonuses, premium pay, employee benefits, expense
reimbursements, amounts paid for the purpose of retention, including but not
limited to retention, stay or transition bonuses, and similar amounts. However,
amounts withheld from your pay for taxes, employee benefits, or other reasons
will be disregarded in calculating your pay. If you are a salaried full-time
employee, your weekly Base Pay is calculated by converting an administratively
determined hourly rate (based on your actual variable pay earnings for a prior
12 month period determined by the Plan Administrator in its sole and absolute
discretion, not to exceed your current target compensation for employees on a
sales compensation plan) into a weekly rate. If you are an hourly full-time
employee, your weekly Base Pay is your regular hourly rate multiplied by your
scheduled hours per week for full-time employees. If you are a part-time
employee, your weekly Base Pay will be the pro-rated salary for your time worked
as a part-time employee (based on the ratio of scheduled part-time hours
compared to scheduled full-time hours).



--------------------------------------------------------------------------------

“Years of Service” means your full years of employment with the Company and its
affiliates in your most recent period of employment. If you had a break in
service at the Company, your Severance Benefit is based on your adjusted hire
date. If your date of rehire is prior to January 1, 1999, your adjusted hire
date takes into account the service time you had prior to your date of
termination and is determined once you have been rehired for at least 12 months.
If your date of hire or rehire is January 1, 1999 or after, your adjusted hire
date takes into account the service time you had prior to your date of
termination if you have been rehired at the Company within two (2) years of your
most recent termination date. Fractional periods of six months or greater will
be rounded up to the next full year of employment. Pro-rated Severance Benefits
will not be paid for any fractional period of less than six months.

Your Years of Service and Base Pay (including the weekly rate) will be
determined by the Plan Administrator, in its sole and absolute discretion, as of
the date benefits become payable to you.

6. Payment.

(a) Form of Payment. The Company reserves the right to pay your Severance
Benefit in the same manner and at the same frequency as in effect on the date of
Notice of Eligibility, and payment(s) will be subject to the required tax
withholding. The Company reserves the right to reduce the amount of the
Severance Benefits otherwise payable under the Plan by the amount of any monies
owed by you to the Company.

(b) Time of Payment. Your Severance Benefit will not be payable until the
expiration of any revocation period for the General Release mandated by state or
federal law.

7. Other Benefits.

(a) Outplacement. The Plan Administrator, in its sole and absolute discretion,
will determine (i) the type of outplacement benefits which will be provided, if
any, and (ii) the eligibility requirements for any such benefits.

(b) Cobra Continuation. If you receive a Severance Benefit under the Plan, you
may also be eligible to continue your coverage under the Company’s medical,
dental and vision plans under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”). The Company will contribute a portion of COBRA premiums for
you, if eligible, and your eligible dependents through the end of the last month
in the period covered by your Severance Benefit if you and/or your eligible
dependents return the COBRA election documentation within sixty (60) days of
your Termination Date in addition to the executed General Release. You will be
required to continue to make your usual benefits co-pay. Failure to return the
executed General Release and the COBRA election documentation within sixty
(60) days of your Termination Date will result in ineligibility for Company
contributed COBRA benefits for both you and your covered dependents. However, no
provision of this Plan will affect your statutory right to



--------------------------------------------------------------------------------

continuation coverage under COBRA. The Plan Administrator, in its sole and
absolute discretion, will determine the amount of contribution that the Company
will make for COBRA premiums and the amount of your contribution.

(c) Sabbatical. Eligibility for sabbatical ends as of the date of your Notice of
Eligibility under the Plan and will not extend or delay your Notice Period or
Termination Date or otherwise affect the severance benefits for which you are
eligible under the Plan. If you are on sabbatical at the date of your Notice of
Eligibility under the Plan, any remaining sabbatical will run concurrent with
the Notice Period and will not extend or delay your Notice Period or Termination
Date or otherwise affect the severance benefits for which you are eligible under
the Plan.

(d) Other Employee Benefits. Except as otherwise provided herein, all Company
non-health benefits (such as life insurance, disability coverage, accidental
death and dismemberment, the health care spending account, dependent care
assistance, etc.) will terminate as of your Termination Date or as otherwise
provided in the relevant plan document or insurance contract (except to the
extent that any conversion privilege is available).

8. Disability and Leaves of Absence. If you are receiving total disability
benefits or are on a leave of absence (other than a personal or family medical
leave) at the time you become eligible for benefits under the Plan, your Notice
Period will commence on the earlier of the date your leave or disability ends or
your employment otherwise terminates under the Company’s disability or leave
policy.

9. Integration With Other Payments. Should the Plan Administrator, in its sole
and absolute discretion, determine that any other benefits are or may become
payable, including but not limited to workers’ compensation wage replacement
benefits, pay-in-lieu-of-notice, severance pay, or similar benefits under other
benefit plans, severance programs, employment contracts, or applicable laws,
such as the Workers’ Adjustment and Retraining Notification (WARN) Act, your
benefits under this Plan will be reduced accordingly or, alternatively, benefits
previously paid under this Plan will be treated as having been paid to satisfy
such other benefit obligations. In either case, the Plan Administrator will
determine how to apply this provision, and may override other provisions in this
Plan in doing so.

10. Taxes. Taxes will be withheld from benefits provided under the Plan to the
extent required by law.

11. Relation to Other Plans, Programs or Arrangements. Any other severance or
similar Company plan, program or arrangement that might apply to you is
superseded and replaced by this Plan. Severance Benefits under this Plan will
not be counted as “compensation” for purposes of determining benefits under any
other company compensation or benefit plan, program or arrangement. All such
plans, programs or arrangements, to the extent inconsistent with this Plan, are
hereby amended as necessary. No benefits that would constitute “excess parachute
payments” within the meaning of Internal Revenue Code Section 280G, or cause any
other amounts to be excess parachute payments, will be payable under this Plan.



--------------------------------------------------------------------------------

12. No Right to Employment. No provision of this Plan is intended to provide you
or any other employee with any right to continue employment with the Company or
affect the Company’s right, which right is hereby expressly reserved, to
terminate the employment of any individual at any time for any reason, with or
without cause.

13. Plan Administration.

(a) Plan Sponsor and Administrator. The “Plan Sponsor” and “Plan Administrator”
of the Plan is Silicon Graphics, Inc. with principal offices at 1600
Amphitheatre Parkway, Mountain View, CA 94043-1351. The Plan Administrator is
the named fiduciary and is responsible for the general administration and
management of the Plan and shall have all powers and duties necessary to fulfill
its responsibilities, including, but not limited to, the exclusive discretion
and authority to administer and interpret the Plan and to decide any and all
questions of fact, interpretation, definition, computation or administration
arising in connection with the operation of the Plan, including but not limited
to, eligibility to participate in the Plan and the amount of benefits to be paid
under the Plan. The Vice President, Human Resources and/or his respective
designees may act on behalf of the Plan Administrator with full discretionary
authority.

The Vice President, Human Resources and/or his respective designees may act on
behalf of the Plan Administrator to review all initial claims for benefits under
the terms of the Plan. The Plan Administrator shall afford a full and fair
review of any denial of a claim by the Plan Administrator, or the Vice
President, Human Resources, and/or their respective designees for benefits under
the terms of the Plan.

(b) Finality of Determinations. Except as provided otherwise by applicable law,
all actions taken and all determinations made in good faith by or on behalf of
the Plan Administrator shall be final and binding on all persons.

14. Amendment or Termination. The Company reserves the right, in its sole and
absolute discretion and without prior notice, to modify, amend or terminate the
Plan at any time and in any manner. Because the provisions of the Plan are
intended to serve as mere guidelines for the payment of severance benefits under
certain prescribed circumstances, it is not intended that any employee obtain
any vested right to severance benefits. Accordingly, any termination or
amendment of the Plan may be made effective immediately with respect to any
benefits not yet paid, whether or not prior notice of such amendment or
termination has been given to affected employees.

15. Costs and Indemnification. All costs of administering the Plan and providing
Plan benefits will be paid by the Company out of general assets. To the extent
permitted by applicable law and in addition to any other indemnities or
insurance provided by the Company, the Company shall indemnify and hold harmless
members of



--------------------------------------------------------------------------------

the Vice President, Human Resources arising out of the carrying out of the
responsibilities of the Plan Administrator; provided, however, such person does
not act with gross negligence or willful misconduct.

16. Assignment of Benefits. Assignment or alienation of any benefits provided by
the Plan will not be permitted or recognized. However, payments and benefits
under the Plan may be reduced or offset by any amount a participant may owe the
Company, to the extent permitted by applicable law.

17. Benefit Claim and Appeal Procedures.

(a) If you believe you are incorrectly denied a benefit or are entitled to a
greater benefit than the benefit you received under the Plan you may submit a
signed, written application to the Plan Administrator within ninety (90) days of
the date the revocation period for the Release mandated by state or federal law
expires or, if you were not provided the opportunity to execute a release within
a reasonable period of time after the occurrence of an applicable
Company-initiated reduction in force, within ninety (90) days after the
occurrence of such reduction in force. You will be notified in writing of the
approval or denial of this claim within ninety (90) days of the date that the
Plan Administrator receives the claim, unless special circumstances require an
extension of time for processing the claim. In the event an extension is
necessary, you will be provided written notice prior to the end of the initial
ninety (90) day period indicating the special circumstances requiring the
extension and the date by which the Plan Administrator expects to notify you of
approval or denial of the claim. In no event will an extension extend beyond
ninety (90) days after the end of the initial ninety (90) day period. If your
claim is denied, the written notification will state specific reasons for the
denial, make specific reference to the Plan provision(s) on which the denial is
based, and provide a description of any material or information necessary for
you to perfect the claim and why such material or information is necessary. The
written notification will also provide a description of the Plan’s review
procedures and the applicable time limits, including a statement of your right
to bring a civil suit under section 502(a) of ERISA following denial of your
claim on review.

(b) You will have sixty (60) days from receipt of the written notification of
the denial of your claim to file a signed, written request for a full and fair
review by the Vice President of Human Resources of the denial. This request
should include the reasons you are requesting a review and may include facts
supporting your request and any other relevant comments, documents, records and
other information relating to your claim. Upon request and free of charge, you
will be provided with reasonable access to, and copies of, all documents,
records and other information relevant to your claim, including any document,
record or other information that was relied upon in, or submitted, considered or
generated in the course of, denying your claim. Pursuant to its discretionary
authority to administer and interpret the Plan and to determine eligibility for
benefits under the Plan, the Vice President of Human Resources will generally
make a final, written determination of your eligibility for benefits within
sixty (60) days of receipt of your request for review, unless special
circumstances require an



--------------------------------------------------------------------------------

extension of time for processing the claim. This review will take into account
all comments, documents, records and other information submitted by you relating
to your claim, whether or not submitted or considered in the initial review of
your claim. In the event an extension is necessary, you will be provided written
notice prior to the end of the initial sixty (60) day period indicating the
special circumstances requiring the extension and the date by which the Vice
President of Human Resources expects to render a determination on review. In no
event will an extension extend beyond sixty (60) days after the end of the
initial sixty (60) day period. If an extension is required because you fail to
submit information that is necessary to decide your claim, the period for making
the benefit determination on review will be tolled from the date the notice of
extension is sent to you until the date on which you respond to the request for
additional information. If your claim is denied on review, the written
notification will state specific reasons for the denial, make specific reference
to the Plan provision(s) on which the denial is based and state that you are
entitled to receive upon request, and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to your claim,
including any document, record or other information that was relied upon in, or
submitted, considered or generated in the course of, denying your claim. The
written notification will also include a statement of your right to bring an
action under section 502(a) of ERISA.

(c) The Plan Administrator or its designee will require that documentation be
kept demonstrating that all benefit claim determinations have been made in
accordance with Plan provisions and, where appropriate, that those provisions
have been applied consistently with respect to similarly situated participants.
If your claim is initially denied or is denied upon review, you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
any document, record or other information that demonstrates that (1) your claim
was denied in accordance with the terms of the Plan, and (2) the provisions of
the Plan have been consistently applied to similarly situated Plan participants,
if any. In pursuing any of your rights set forth in this Section 17, your
authorized representative may act on your behalf.

18. Rights of a Plan Participant under ERISA. If you are a participant in the
Plan you are entitled to certain rights and protections under ERISA. In addition
to creating rights for Plan participants, ERISA imposes duties upon the people
who are responsible for the operation of employee benefits plans. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of all Plan participants. No one, including a
participant’s employer or union or any other person may fire or otherwise
discriminate against a participant in any way for the purpose of preventing a
participant from obtaining a benefit to which he/she is entitled or exercising
rights under ERISA. If any claim for a Plan benefit is denied or ignored, in
whole or in part, the person whose claim was denied must receive a written
explanation of the reason for the denial. Such person has the right to the
claims procedures set forth above in Section 17.

Under ERISA, there are steps to take to enforce the above rights. For instance,
if materials from the Plan are requested but not received within 30 days, the
person making



--------------------------------------------------------------------------------

the request may file suit in a federal court. In such cases, the court may
require the Plan Administrator to provide the materials and pay that person up
to $110 a day until the materials are received, unless they were not sent
because of reasons beyond the control of the Plan Administrator. Anyone whose
claim for severance benefits is denied or ignored, in whole or in part, may file
suit in a state or federal court. If it should happen that the Plan fiduciaries
misuse the Plan’s money (if any) or if anyone is discriminated against for
asserting rights under the Plan, he or she may seek assistance from the U.S.
Department of Labor or may file suit in a federal court, but an action relating
to a claim for benefits may not be filed prior to exhausting the claims
procedure under the Plan. The court will decide who will pay court costs and
legal fees. If that person is successful, the court may order the party that was
sued to pay the court costs and legal fees. If that person loses, the court may
order him or her to pay these costs and fees if, for example, it finds that the
claim or suit was frivolous.

Anyone who has questions about the Plan should contact the Plan Administrator.
Anyone who has questions about this statement of participants’ rights, about
rights under ERISA or who needs assistance in obtaining documents from the Plan
Administrator should contact the nearest area office of the Pension and Welfare
Benefits Administration, U.S. Department of Labor, listed in the telephone
directory or the Division of Technical Assistance and Inquiries, Pension and
Welfare Benefit Administration, U.S. Department of Labor, 200 Constitution
Avenue, N.W., Washington D.C. 20210. Certain publications about participants’
rights and responsibilities under ERISA may be obtained by calling the
publications hotline of the Pension and Welfare Benefits Administration.

19. Plan Documents. If you are eligible for benefits under the Plan, you are
entitled to examine, without charge, Plan documents and copies of all documents
filed with the U.S. Department of Labor, such as detailed annual reports and
Plan descriptions. These documents are available for review at SGI, 1600
Amphitheatre Parkway, Mountain View, CA 94043-1351. If you are unable to examine
these documents there, you should write to the Vice President, Human Resources
at the above address specifying the documents to be examined and the Company
work location at which you wish to examine them. Copies of such documents will
be made available for examination at the work location within ten (10) days of
the date the request is received. At any time, you may request copies of the
Plan documents by writing to: SGI, Attention: Human Resources Department (Mail
Stop 740), 1600 Amphitheatre Parkway, Mountain View, CA 94043- 1351. You will be
charged a reasonable fee for copies of the documents requested, unless federal
law requires that the documents be furnished without charge. You may also
request a summary of the Plan’s annual financial report.

20. Plan Records. The Plan Year End (for purposes of maintaining the Plan’s
fiscal records) is June 30. The Company and the Plan are identified by the
following numbers under Department of Labor rules:

 

Name of Plan:   

Silicon Graphics, Inc.

Vice President Severance Benefit Plan



--------------------------------------------------------------------------------

Company Sponsoring Plan:   

Silicon Graphics, Inc.

1600 Amphitheatre Parkway

Mountain View, CA 94043-1351

Employer Identification Number:    94-2789662 Plan Number:    510 Plan Year:   
July 1– June 30 Plan Administrator:   

Silicon Graphics, Inc.

c/o Vice President, Human Resources

1600 Amphitheatre Parkway

Mountain View, CA 94043-1351

Agent for Service of Legal Process:    Vice President and General Counsel Type
of Plan:    Severance Plan/Employee Welfare Benefit Plan Plan Costs:    The cost
of the plan is paid by Silicon Graphics, Inc.

21. Effective Date. This Plan is effective commencing August 11, 2003, and shall
remain in effect until modified, amended or terminated pursuant to Section 14.